Citation Nr: 0112963	
Decision Date: 05/08/01    Archive Date: 05/15/01

DOCKET NO.  95-28 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hilary L. Goodman


INTRODUCTION


The veteran had active service from October 1964 to August 
1965.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona, which denied the veteran's claim for 
special monthly pension based on the need for regular aid and 
attendance.  An RO decision in November 1995 granted special 
monthly pension at the housebound rate.  The veteran 
continues her appeal for a higher rate of special monthly 
pension based on the need for regular aid and attendance.   


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran is in receipt of nonservice-connected pension 
benefits based on consideration of chronic fatigue syndrome, 
rated 100 percent; a cervical spine disability, rated 30 
percent; anxiety and adjustment disorders, rated 30 percent; 
a low back disability, rated 20 percent; irritable bowel 
syndrome, rated 10 percent; and a thoracic spine disorder, 
rated zero percent; she is also in receipt of special monthly 
pension at the housebound rate.

3.  The veteran is not blind as defined by VA regulations; 
she is not a patient in a nursing home; she does not require 
the use of special prosthetic or orthopedic appliances and is 
not bedridden; nor does the competent and probative evidence 
indicate that the veteran is currently unable to dress and 
feed herself, to attend to the wants of nature, and/or to 
keep herself ordinarily clean and presentable, or unable to 
protect herself from the hazards or dangers incident to her 
daily environment without care or assistance on a regular 
basis.





CONCLUSION OF LAW

The criteria for entitlement to special monthly pension based 
on the need for regular aid and attendance have not been met.  
38 U.S.C.A. §§ 1502, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.351, 3.352 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran  underwent a VA aid and attendance examination in 
June 1994.
It was noted that she had multiple disabilities, to include 
chronic fatigue syndrome and chronic multiple joint pain.  
She was able to bend to only 15 inches from the floor.  She 
had essentially normal range of motion of the joints of the 
upper extremities and, while muscle strength appeared weak, 
there was no muscle atrophy and reflexes were normal.  The 
examiner specifically noted that the veteran was able to 
feed, bathe, and dress herself.  Further examination revealed 
apparent normal range of motion of the lower extremities; 
there was no muscle atrophy and she was able to ambulate, 
albeit slow.  There was some limitation of motion of the 
cervical spine.  The veteran indicated that she rarely left 
her home and could not cook, do laundry, shop, or perform 
housecleaning.  It was noted, however, that she could shop 
for food and clothes if someone drove her to the store and 
that she did keep her doctor appointments with a driver.

The veteran  underwent a VA aid and attendance examination in 
November 1997.  It was noted at that time that the veteran 
was in no distress, although she appeared to be somewhat 
lethargic and depressed and spoke in a shallow voice.  She 
had no restrictions of her upper or lower extremities and it 
was opined that she could walk 5 or 6 blocks without the 
assistance of another person.  The examination report is 
otherwise incomplete and the examiner did not provide an 
opinion as to whether the veteran  required the regular aid 
and attendance of another person. 

Additional private and VA outpatient clinic records and 
examination reports, dated from 1994 to 1997, show that the 
veteran was evaluated and treated for a variety of complaints 
and ailments, including chronic fatigue syndrome, a cervical 
spine disability, a variously diagnosed psychiatric disorder, 
a low back disability, and irritable bowel syndrome.  A 
private physician indicated that the veteran was totally 
disabled but he did not offer an opinion regarding her need 
for the regular aid and attendance of another person.  It was 
reported upon a VA psychiatric examination in May 1997 that 
the veteran depended upon a companion at times for assistance 
with activities of daily living but that her anxiety and 
depressive disorders were not severe enough to require 
assistance or to restrict her to her home.  Her GAF score was 
55 at that time.       

The veteran  underwent a VA aid and attendance examination in 
September 1999.  She complained of fatigue and pain "all 
over", which was believed to be due to fibromyalgia.  The 
examiner observed that the veteran was healthy in appearance, 
had a normal gait, and had no difficulty getting onto the 
examining table.  There were no restrictions of the upper or 
lower extremities.  There was no functional limitation of the 
spine, trunk or neck.  She was able to move her limbs without 
difficulty.  It was also noted that the veteran was able to 
walk without the assistance of another person for one to two 
blocks and could leave her immediate premises at will.  The 
examiner concluded that the veteran did not require the 
regular aid and attendance of another person.   

Analysis

During the pendency of the appellant's appeal, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) became effective.  This liberalizing 
legislation is applicable to the appellant's claims.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.
The Board is satisfied that all relevant facts have been 
properly developed, and no further assistance to the veteran 
is required to comply with the duty to assist the veteran 
mandated by VCAA.  The Board does not know of any additional 
relevant evidence that has not already been obtained.  The 
Board also finds that requirements regarding notice, which 
must be provided to the veteran pursuant to the VCAA, have 
been satisfied by the Statement and Supplemental Statements 
of the Case issued during this appeal by the RO.  The veteran 
has been provided VA aid and attendance examinations, and 
there are additional examination reports and outpatient 
clinic records dated in recent years.  Following a detailed 
review of the claims folder, the Board concludes that the RO 
has complied with these provisions.  There is no indication 
of additional evidence that has been identified by the 
claimant as relevant to the issue in appellate status.  In 
short, there is no indication that there is any evidence that 
could substantiate the claim that has not been obtained.  In 
light of these considerations, the Board finds that it is not 
prejudicial to the veteran to proceed to adjudicate the claim 
on the current record.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

Applicable regulations provide that pension benefits are 
payable at a special, higher rate (with a higher minimum 
income limit) to a veteran who needs regular aid and 
attendance.  38 U.S.C.A. §§ 1502(b), 1521(d); 38 C.F.R. §§ 
3.351(a)(1), 3.352.  The need for aid and attendance means 
helplessness or being so nearly helpless as to require the 
regular aid and attendance of another person.  38 C.F.R. § 
3.351(b).

The criteria for establishing the need for regular aid and 
attendance requires that the veteran be blind or so nearly 
blind as to have corrected visual acuity of 5/200 or less in 
both eyes, or concentric contraction of the visual field to 
five degrees or less; or that he be a patient in a nursing 
home because of mental or physical incapacity; or that he 
establish a factual need for aid and attendance.  U.S.C.A. § 
1502(b) (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.351, 3.352.

Under the provisions of 38 C.F.R. § 3.352(a), the criteria 
for establishing a factual need for aid and attendance 
include the inability of the veteran to dress or undress 
himself, or to keep himself ordinarily clean and presentable; 
the frequent need of adjustment of any special prosthetic or 
orthopedic appliances; the inability of the veteran to feed 
himself; the inability to attend to the wants of nature; or 
incapacity, either physical or mental, which requires care or 
assistance on a regular basis to protect him from the hazards 
or dangers incident to his daily environment.  An individual 
who is bedridden, as that term is defined by regulation, 
meets the criteria for aid and attendance.  Id.

For the purpose of the above, "bedridden" will be that 
condition which, through its essential character, actually 
requires that the claimant remain in bed.  The fact that 
claimant has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  It is 
not required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
claimant is unable to perform should be considered in 
connection with his or her condition as a whole.  It is only 
necessary that the evidence establish that the claimant is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  Determinations that the veteran is 
so helpless as to be in need of regular aid and attendance 
will not be based solely upon an opinion that the claimant's 
condition is such as would require him or her to be in bed.  
They must be based on the actual requirement of personal 
assistance from others.  38 C.F.R. § 3.352(a).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) has interpreted 38 C.F.R. § 3.352(a) as meaning that 
although all of the enumerated factors need not be met for a 
finding of helplessness, at least one of the factors must be 
found in order to make such a finding.  Turco v. Brown, 9 
Vet. App. 222 (1996).
A. Aid and Attendance

The Board has carefully considered whether the veteran meets 
the criteria for aid and attendance.  There is no evidence 
showing that the veteran is blind or nearly blind, or that 
she is confined to a nursing home.  The totality of the 
evidence shows that she is not bedridden and able to ambulate 
for short distances.  The preponderance of the evidence is 
against her claim that she requires the assistance of another 
person.  It is apparent in reviewing the relevant medical 
evidence dated in recent years, to include the report of the 
most recent aid and attendance examination, that she is able 
to dress and undress, feed himself, and attend to the wants 
of nature.  The evidence does not reflect any physical or 
mental incapacity resulting in an inability to protect 
herself from the hazards or dangers incident to her 
environment.  In sum, there is no evidence of any of the 
enumerated factors in 38 C.F.R. § 3.352(a) necessary for a 
finding of helplessness and need for aid and attendance.  The 
examiner who performed the most recent aid and attendance 
examination, after obtaining a relevant history from the 
veteran and performing an appropriate clinical evaluation, 
specifically and unequivocally opined that the veteran did 
not require the regular aid and attendance of another person.

The Board has considered the veteran's statements concerning 
her various limitations.  While she is undoubtedly somewhat 
limited in performing these tasks, and they may take longer 
than normal, the record reflects that she is able to complete 
them without help.  The relevant evidence is consistent with 
an individual requiring minimal, occasional help with certain 
tasks.  While she has contended that she is unable to 
accomplish basic day-to-day functions without assistance, the 
overwhelming weight of the medical evidence shows that she is 
generally able to attend to her daily needs without the 
regular assistance of another person.

The Board recognizes that the veteran's ailments are severely 
disabling.  Although she may, in the future, require regular 
aid and attendance because of advancing age or deterioration 
of her health, the record as a whole does not show that she 
now meets the requirements for special monthly pension based 
on the need for aid and attendance.  Thus, the factual 
criteria for a determination of the need for aid and 
attendance have not been met.  38 C.F.R. § 3.352(a).





ORDER

Entitlement to special monthly pension based on the need for 
regular aid and attendance is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

